Title: To George Washington from Daniel Morgan, 25 November 1781
From: Morgan, Daniel
To: Washington, George


                  
                     Sir
                     Saratoga Novem 25th 1781
                  
                  After acknowledging the Honour of your very friendly and polite Letter dated "before york 5 Octr," give me leave most sincerely to congratulate you on our late signal Success over the British Arms under Lord Cornwallis which has afforded me unspeakable Satisfaction not only on account of the additional Laurels it has gain’d to your Excellency in particular and the Army in general, but because it has also dispersed the black Clouds of Adversity which hung lowering over our Country, and exhibits a bright Prospect of a Peaceful hereafter.  But while I rejoice in the Occasion that subjected so many of our Enemies to our Power, I cannot but lament the great loss of Prisoners which will or I fear already has taken place;  I beg leave to lay before your Excellency the Situation of those sent to this Country—The Barracks for their Reception were scarcely adequate to half their Number, and the Staff Department entirely unprovided with Axes or Tools of any kind for the building of more; add to this the Weather growing cold, and the Guards which were of Militia not attended with sufficient Discipline and Care, the Prisoners are so dispersed that of those sent to Winchester not more than Eight hundred could be Paraded a few days ago.  On hearing this disagreable Account I have ordered them all to be call’d in but as the Barracks are built in a Tory Settlement five Miles above Winchester, and a Chain of Tories Extending thence along the Frontiers of Maryland & Pennsylvania who would rather assist than prevent their Escape, I fear the Order will not be attended with the wish’d for Success, especially as many of them have been already seen passing the Potomack in hunting shirts and other Dresses of Disguise.  I shall visit them to morrow to see how Many of them are together, and give the best orders for their future Security our Circumstances will admit.
                  The Governor of this State has sent Nelson’s Corps of Horse to act as Guards to the Prisoners, but the Inhabitants refuse furnishing either them or the Prisoners with Provisions under our present Regulations.  They are uneasy at not being paid in hard Money for their Property as they conceive the People of other States are, and indeed are arming and threaten to oppose the Laws with Force.  
                  My Health tho by no mean perfectly reestablished is sufficiently repaired to permit me to attend to any Directions you may think proper to honour me with in this Quarter, and I beg leave to assure your Excellency that I am never happier than in serving my Country in the Prosecution of your Orders.  I have just recd a Letter from the Senr British Officer prisoner at Winchester which I take the Liberty of inclosing.  I have the Honour to be your Excellency’s Most Obt humb. Servt
                  
                     Danl Morgan
                  
                  
                     N.B.  There are a Number of Soldiers straggling thro the Country who were Prisoners at Chas town and elsewhere, some of them escaped from Confinement, and others deserted after listing into the British Service.  They have never been apprehended, because they were never considered as Deserters, your Excellency’s Directions would I think be attended with an advantageous effect.
                  
                  
                     D.M.
                     
                  
                Enclosure
                                    
                     
                        Sir
                        Wynchester 22d Novr 1781
                     
                     It is with sorrow, I am obligd to inform You, that the British & Anspach Troops, Prisoners of War at this place, by the Capitulation of York Town, have not been supplied with their Ration of Flour for seven days.
                     It is needless for me to paint to Genl Morgan the distresses of the Soldiers, on this account, Your feelings and the knowledge of the Matter, we are well assur’d, will order us immediate relief, if in your Power, if not, the Officers in general look to You, Sir, for an opportunity of conveying their remonstance to His Excellency Genl Washington.  I have the Honor to be, Sir, with the greatest Respect your Humle Servt
                     
                        Samuel Graham
                        Captain 76th regt
                        Senior British Officer
                        at Wynchester
                     
                  
                  
               